



AMETEK, INC.
2020 OMNIBUS INCENTIVE COMPENSATION PLAN
GLOBAL NON-QUALIFIED STOCK OPTION AWARD
This GLOBAL NON-QUALIFIED STOCK OPTION AWARD, including any special terms and
conditions for the Recipient’s country as set forth in the addendum (“Addendum”)
attached hereto (collectively, the “Award”), is hereby granted by AMETEK, Inc.,
a Delaware corporation, to the Non-Qualified Stock Option (“Option”) recipient
(the “Optionee”). The Optionee hereby acknowledges receipt of the Option, with
the number of shares and on the grant date as recorded in AMETEK’s stock
administrator’s system, and that the Option has been issued under the terms and
conditions of the 2020 Omnibus Incentive Compensation Plan of AMETEK, Inc. (the
“Plan”). The Optionee further agrees to conform to all of the terms and
conditions of the Option and the Plan, and that all decisions and determinations
of the Committee shall be final and binding. Capitalized terms not otherwise
defined in the Award shall have the same meanings as defined in the Plan.
THIS CERTIFIES THAT the Optionee is hereby granted the Option to purchase fully
paid and non-assessable shares of the common stock, $.01 par value, (the “Common
Stock”) of the Company, upon and subject to the Plan and the following terms and
conditions:
1.This Option shall expire no later than ten (10) years from the date hereof
(hereinafter called the “Expiration Date”).
2.This Option shall not be transferable other than by will or applicable laws of
descent and distribution to the extent hereinafter set forth and may be
exercised or surrendered during the Optionee’s lifetime only by the Optionee
hereof.
3.Except as set forth in Paragraph 7 below, this Option shall become vested and
exercisable by the Optionee in three equal annual installments on the first
three anniversaries from the grant date hereof, as to one-third of the total
number of Options granted on each such anniversary, subject to the Optionee’s
continuous employment or service relationship with the Company or its
Subsidiaries.
4.To the extent vested and exercisable in accordance with Paragraph 3 above,
this Option may be exercised from time to time in accordance with the procedures
of the Company’s stock plan administrator; provided, however, that this Option
may not be exercised at any time when this Option or the granting or exercise
thereof violates any law or governmental order or regulation, and in no event
may the Option be exercised after the Expiration Date or such earlier expiration
pursuant to Paragraph 7 below.
5.Payment for the stock purchased pursuant to any exercise of this Option shall
be made in full at the time of the exercise of the Option by any one or more of
the methods provided in Section 7(e) of the Plan.
6.To the extent that this Option is not exercised in full prior to its
Expiration Date or earlier expiration pursuant to Paragraph 7 below, it shall
terminate and become void and of no effect. The Optionee is solely responsible
for any election to exercise the Option, and the Company has no obligation to
provide notice to the Optionee of any matter, including, but not limited to, the
date the Option expires. Neither the Company nor any Subsidiary has any
liability in the event of the Optionee’s failure to timely exercise any vested
Option prior to its expiration.
7.If the Optionee shall voluntarily or involuntarily leave the employ or service
of the Company and its Subsidiaries, this Option shall terminate forthwith,
except the Optionee shall have until the end of the three (3)-
EE NQ Option 2020
Grant Plan: 20NER3  Page 1 of 23

--------------------------------------------------------------------------------



month period following the cessation of the Optionee’s employment with or
service to the Company and its subsidiaries, and no longer, to exercise any
unexercised option the Optionee could have exercised on the day on which the
Optionee left the employ or service of the Company and its subsidiaries.
Notwithstanding the foregoing, any remaining unexercised option shall be
exercisable: (a) if the Optionee’s cessation of employment or service is due to
(i) the Optionee’s retirement after the completion of at least two (2) full
years of employment or service with the Company or its subsidiaries and the
attainment of age sixty-five (65), (ii) the Optionee’s death, or (iii) the
Optionee’s Disability at the date of the Optionee’s cessation of employment or
service, provided that such exercise is accomplished prior to the expiration
date; or (b) if the Optionee’s cessation of employment or service occurs in
connection with a Change of Control provided that such exercise is accomplished
(i) prior to the expiration date and (ii) within one (1) year of the Optionee’s
termination of employment or service.
For purposes of grants to Optionees outside the United States, if the Company
receive a legal opinion that there has been a legal judgment and/or legal
development in an applicable jurisdiction that likely would result in the
favorable treatment that applies to Options under the Plan being deemed unlawful
and/or discriminatory, the Company, in its sole discretion, shall have the power
and authority to revise or strike certain provisions of the Award, including
this Paragraph 7, to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under the law.
8.For purposes of the Option, the Optionee’s termination of employment or
service will be deemed to occur (regardless of the reason for such termination
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any) as of the date the Optionee is no longer actively
providing services to the Company or one of its subsidiaries and will not be
extended by any notice period (i.e., the Optionee’s period of service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under the employment laws in the jurisdiction where the Optionee
is employed or the terms of his or her employment agreement, if any) (the
“Termination Date”). Unless otherwise provided in this Award or determined by
the Committee, the Optionee’s right to vest in the Option under the Plan, if
any, will terminate as of the Termination Date and Optionee’s right, if any, to
exercise the Option after a termination of employment or service will be
measured from the Termination Date. In case of any dispute as to whether and
when a termination of employment or service has occurred, the Committee will
have sole discretion to determine whether such termination of employment or
service has occurred and the effective date of such termination of employment or
service (including whether the Optionee may still be considered to be actively
providing services while on a leave of absence).
9.If prior to the exercise of this Option, there shall be declared and paid a
stock dividend upon the Common Stock of the Company, or if such stock shall be
split-up, converted, exchanged, reclassified, or in any way substituted for,
this Option, to the extent that it has not been exercised, shall entitle the
Optionee, upon the future exercise of this Option, to such number and kind of
securities or other property, subject to the terms of the Option and the Plan,
to which the Optionee would be entitled had the Optionee actually owned the
stock subject to the unexercised portion of the Option at the time of such stock
dividend, split-up, conversion, exchange, reclassification or substitution; and
the aggregate purchase price upon the future exercise of the Option shall be the
same as if shares of Common Stock of the Company originally granted were being
purchased as provided herein.
9. Notwithstanding any other provision of the Plan or the Award, unless there is
an exemption from any registration, qualification or other legal requirement
applicable to the shares of Common Stock, the Company may postpone the issuance
and delivery of shares of Common Stock upon any exercise of this Option until
the completion of any registration or qualification of the shares of Common
Stock under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Optionee understands that the Company is under no obligation to register or
qualify the shares of Common Stock with the SEC or any state or
EE NQ Option 2020
Grant Plan: 20NER3  Page 2 of 23

--------------------------------------------------------------------------------



foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of shares of Common Stock.
Further, the Optionee agrees that the Company shall have unilateral authority to
amend the Award without his or her consent, to the extent necessary to comply
with securities or other laws applicable to the issuance of shares of Common
Stock.
10. The grant of this Option shall not confer upon the Optionee the right to be
retained by or in the employ or service of the Company or its subsidiaries and
shall not interfere in any way with the right of the Company or its subsidiaries
to terminate the Optionee’s employment or service at any time.
11. This Option is granted subject and pursuant to the provisions of the Plan,
the terms of which are incorporated herein by reference. The grant and exercise
of this Option are subject to interpretations and determinations by the
Committee in accordance with the terms of the Plan. The Optionee acknowledges by
virtue of the acceptance, the provisions of the current prospectus which is
available and accessible through the stock administrator’s system, of the
Company relating to the shares covered under the Plan. A determination of the
Committee as to any questions which may arise with respect to the interpretation
of the provisions of this Option and of the Plan shall be final. The Committee
may authorize and establish such rules, regulations and revisions thereof, not
inconsistent with the provisions of the Plan, as it may deem advisable.
12. The Company will address all Tax-Related Items (as defined below) in
accordance with Section 14 of the Plan. The Optionee acknowledges and agrees
that regardless of any action taken by the Company, or if different, the
subsidiary or Affiliate for which the Optionee provides services (the
“Employer”), with respect to any or all income tax (including U.S. federal,
state and local tax and/or non-U.S. tax), social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Optionee’s participation in the Plan and legally applicable to the Optionee
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Optionee’s responsibility and may exceed the amount actually
withheld by the Company and/or the Employer. The Optionee further acknowledges
that the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Options, including but not limited to the grant, vesting or settlement of
awards, or the subsequent sale of shares of Common Stock acquired under the
Plan; and (ii) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the award to reduce or eliminate the
Optionee’s liability for Tax-Related Items or achieve a particular tax result.
Further, if the Optionee is subject to Tax-Related Items in more than one
jurisdiction, the Optionee acknowledges and agrees that the Company or Employer
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
13. In accepting the Option, the Optionee acknowledges, understands and agrees
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted under the Plan; (ii) the
grant of the Option is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants or benefits in lieu of
Options, even if such awards have been granted in the past; (iii) all decisions
with respect to future awards, if any, will be at the sole discretion of the
Committee, (iv) the grant of the Option and the Optionee’s participation in the
Plan shall not be construed as creating any contract of employment between the
Company and the Optionee and does not entitle the Optionee to any benefit other
than granted under this Award; (v) the Optionee is voluntarily participating in
the Plan; (vi) the Option and shares of Common Stock subject to the Option, and
the income from and value of same, are not intended to replace any pension
rights or compensation; (vii) the Option and the shares of Common Stock subject
to the Option, and the income from and value of same, are not part of normal or
expected compensation for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments; (viii) the future value of the shares of Common
Stock underlying the Option is unknown, indeterminable and cannot be predicted
with certainty; (ix) if the underlying shares of Common Stock do not increase in
value, the Option will have no value; (x) if the Optionee exercises the Option
and acquires shares of Common Stock, the value of such shares of Common Stock
may increase or decrease, even below the
EE NQ Option 2020
Grant Plan: 20NER3  Page 3 of 23

--------------------------------------------------------------------------------



exercise price; (xi) no claim or entitlement to compensation or damages will
arise from the forfeiture of the Option resulting from the Optionee’s
termination of employment or service (regardless of the reason for such
termination of employment or service and whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where the Optionee
is employed or the terms of the Optionee’s employment agreement, if any); (xii)
unless otherwise agreed with the Company, the Option and shares of Common Stock
subject to the Option, and the income from and value of same, are not granted as
consideration for, or in connection with the service the Optionee may provide as
a director of a subsidiary or Affiliate; and (xiii) neither the Company, the
Employer or any subsidiary shall be liable for any foreign exchange rate
fluctuation between the Optionee’s local currency and the U.S. Dollar that may
affect the value of the Option or any amounts due to the Optionee pursuant to
the exercise of the Option or the subsequent sale of any shares of Common Stock
acquired upon exercise.
14. The Optionee hereby explicitly, voluntarily and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Award and any other Plan materials by and
among, as applicable, the Employer, the Company and any other subsidiary or
Affiliate for the exclusive purposes of implementing, administering and managing
the Optionee’s participation in the Plan.
The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including but not limited to the
Optionee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Options or any other entitlement to Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor (the “Data”),
for the exclusive purpose of implementing, administering and managing the
Optionee’s participation in the Plan.
The Optionee understands that Data may be transferred to Schwab Stock Plan
Services, which may assist the Company (presently or in the future) with the
implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United State
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Optionee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, the Optionee understands that he
or she is providing the consents herein on a purely voluntary basis. If the
Optionee does not consent, or if the Optionee later seeks to revoke his or her
consent, his or her employment or service relationship will not be affected; the
only consequence of refusing or withdrawing the Optionee’s consent is that the
Company would not be able to grant the Options or other equity awards to the
Optionee or administer or maintain such awards. Therefore, the Optionee
understands that refusing or withdrawing his or her consent may affect the
Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.
Finally, the Optionee understands that the Company may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
the Optionee to provide another data privacy consent. If applicable and upon
request of the Company, the Optionee agrees to provide an executed
EE NQ Option 2020
Grant Plan: 20NER3  Page 4 of 23

--------------------------------------------------------------------------------



acknowledgement or data privacy consent form to the Company or the Employer (or
any other acknowledgements, agreements or consents) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Optionee’s country, either now or in the future. The Optionee understands that
he or she will not be able to participate in the Plan if he or she fails to
execute any such acknowledgement, agreement or consent requested by the Company
and/or the Employer.
15.  The Optionee recognizes and acknowledges that, by reason of the Optionee’s
employment by and service to the Company or an Affiliate, the Optionee has had
and will continue to have access to confidential information of the Company and
its Affiliates, including, without limitation, information and knowledge
pertaining to products and services offered, innovations, designs, ideas, plans,
trade secrets, proprietary information, distribution and sales methods and
systems, sales and profit figures, customer and client lists, and relationships
between the Company and its Affiliates and other distributors, customers,
clients, suppliers and others who have business dealings with the Company and
its Affiliates (“Confidential Information”). The Optionee acknowledges that such
Confidential Information is a valuable and unique asset and covenants that the
Optionee will not, either during or after the Optionee’s employment by the
Company, use or disclose any such Confidential Information except to authorized
representatives of the Company or as required in the performance of the
Optionee’s duties and responsibilities. The Optionee shall not be required to
keep confidential any Confidential Information which (i) is or becomes publicly
available through no fault of the Optionee, (ii) is already in the Optionee’s
possession (unless obtained from the Company or an Affiliate or one of its
customers) or (iii) is required to be disclosed by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the Optionee shall provide the
Company written notice of any such order prior to such disclosure to the extent
practicable under the circumstances and permitted by applicable law. Further,
the Optionee shall be free to use and employ the Optionee’s general skills,
know-how and expertise, and to use, disclose and employ any contact information,
generalized ideas, concepts, know-how, methods, techniques or skills, including,
without limitation, those gained or learned during the course of the performance
of the Optionee’s duties and responsibilities hereunder, so long as the Optionee
applies such information without disclosure or use of any Confidential
Information. Upon the Optionee’s Separation from Service, the Optionee will
return (or destroy, if requested by Company) all Confidential Information to the
Company to the fullest extent possible. 
16.  During the Optionee’s employment and at any time thereafter, the Optionee
agrees not to at any time make statements or representations, orally or in
writing, that disparage the commercial reputation, goodwill or interests of the
Company (or an Affiliate), or any current or former employee, officer, or
director of the Company (or an Affiliate). Nothing in this Award shall limit or
otherwise prevent (i) any person from providing truthful testimony or
information in any proceeding or in response to any request from any
governmental agency or any judicial, arbitral or self-regulatory forum or as
otherwise required by law; (ii) either party from enforcing the other terms of
this Award; (iii) the Company (or an Affiliate) from reviewing the Optionee’s
performance, conducting investigations and otherwise acting in compliance with
applicable law, including making statements or reports in connection therewith,
or making any public filings or reports that may be required by law; (iv) the
Optionee from the performance of the Optionee’s duties while employed by the
Company (or an Affiliate); or (v) the Optionee from making a report to any
governmental agency or entity, including but not limited to, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General, if the Optionee has a reasonable belief that there
has been a potential violation of federal or state law or regulation or from
making other disclosures that are protected under the whistleblower provisions
of any applicable federal or state law or regulation. No prior authorization to
make any such reports or disclosures is required and the Optionee is not
required to notify the Company that Optionee has made such reports or
disclosures. Optionee, however, may not waive the Company’s (or an Affiliate’s)
attorney-client privilege.
17. Notwithstanding Paragraphs 15 and 16 above, the Optionee shall not be held
criminally or civilly liable under any federal or state trade secret law act for
the disclosure of a trade secret that is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney, in each case, solely for
EE NQ Option 2020
Grant Plan: 20NER3  Page 5 of 23

--------------------------------------------------------------------------------



the purpose of reporting or investigating a suspected violation of law or (ii)
in a complaint or other document filed in a lawsuit or proceeding, if such
filings are made under seal.
18. If the Optionee resides in a country outside the United States, or is
otherwise subject to the laws of a country other than the United States, the
Option and shares of Common Stock acquired under the Plan shall be subject to
the additional terms and conditions for the Optionee’s country set forth in the
Addendum. Moreover, if the Optionee relocates to one of the countries in the
Addendum, the special terms and conditions for such country will apply to the
Optionee, to the extent the Company determines that application of such terms
and conditions is necessary or advisable for legal or administrative reasons.
The Addendum constitutes part of the Award.
19. If the Optionee has received the Award or any other document related to the
Options and/or the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20. The Company reserves the right to impose other requirements on the
Optionee’s participation in the Plan, on the Options, and on any shares of
Common Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Optionee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.
21. The Optionee acknowledges that a waiver by the Company of any provision of
the Award shall not operate or be construed as a waiver of any other provision
of the Award, or of any subsequent breach by the Optionee or any other
participant in the Plan.
22. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line electronic system
established and maintained by the Company or a third party designated by the
Company.
23. The provisions of this Award are severable and if any one or more of the
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, then such provisions will be enforced to the maximum extent possible
and other provisions will remain fully effective and enforceable.
24. The validity, construction, interpretation and effect of the terms and
conditions of this Option shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof. For purposes of any action, lawsuit or other
proceedings brought to enforce this Award, relating to it, or arising from it,
the parties hereby submit and consent to the sole and exclusive jurisdiction of
the State of Pennsylvania, United States of America and agree that such
litigation will be conducted in Chester County, or the federal courts for the
United States for the District of Pennsylvania and no other courts.
25. The Optionee acknowledges that there may be certain foreign asset and/or
account reporting requirements which may affect the Optionee’s ability to
acquire or hold shares of Common Stock acquired under the Plan or cash received
from participating in the Plan in a brokerage or bank account outside of
Optionee’s country. The Optionee may be required to report such accounts, assets
or transactions to the tax or other authorities in his or her country. The
Optionee may also be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to the Optionee’s country
through a designated bank or broker within a certain time after receipt. The
Optionee acknowledges that it is his or her responsibility to be compliant with
such regulations and the Optionee should speak to his or her personal advisor on
this matter.
26. The Optionee acknowledges that that, depending on his or her country of
residence, or broker’s country of residence, or where the shares of Common Stock
are listed, the Optionee may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, which may affect his or her
ability to accept, acquire, sell or attempt to sell or otherwise dispose of
shares of Common Stock, rights to shares of Common
EE NQ Option 2020
Grant Plan: 20NER3  Page 6 of 23

--------------------------------------------------------------------------------



Stock or rights linked to the value of shares of Common Stock, during such times
as the Optionee is considered to have “inside information” regarding the Company
(as defined by laws or regulations in the applicable jurisdiction of the
Optionee’s country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Optionee places before possessing inside
information. Furthermore, the Optionee may be prohibited from (i) disclosing the
inside information to any third party (other than on a “need to know” basis) and
(ii) “tipping” third parties or causing them to otherwise buy or sell securities
(third parties include fellow employees). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Optionee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions as well as any applicable Company insider trading policy, and the
Optionee is advised to speak to his or her personal advisor on this matter.
27. The Optionee agrees that, to the extent applicable, any shares of Common
Stock granted hereunder will be subject to the Company’s policies with respect
to the hedging and pledging of shares of Common Stock, stock ownership
requirements, and clawbacks, in each case that the Company may have in effect
from time to time.
28. The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendation regarding the Optionee’s participation in the
Plan, or his or her acquisition of shares of Common Stock. The Optionee should
consult with his or her own tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Plan.


EE NQ Option 2020
Grant Plan: 20NER3  Page 7 of 23

--------------------------------------------------------------------------------



addendum
SPECIAL TERMS AND CONDITIONS TO
GLOBAL NON-QUALIFIED STOCK OPTION AWARD


Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Global Non-Qualified Stock Option Award (the “Award”) or in
the 2020 Omnibus Incentive Compensation Plan of AMETEK, Inc. (the “Plan”).
Terms and Conditions
This Addendum includes special terms and conditions that govern the Option
granted to the Optionee under the Plan if he or she resides and/or works in one
of the countries listed below. If the Optionee is a citizen (or is considered as
such for local law purposes) of a country other than the country in which he or
she is currently residing and/or working, or if he or she relocates to another
country after the Option is granted, the Optionee acknowledges and agrees that
the Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will be applicable to the Optionee.
Notifications
This Addendum also includes information regarding securities law, exchange
controls and certain other issues of which the Optionee should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2020. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Optionee not rely on the
information contained herein as the only source of information relating to the
consequences of his or her participation in the Plan because the information may
be out of date by the time he or she exercise the Option, sells shares of Common
Stock acquired under the Plan or takes any action in connection with the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Company is not in a
position to assure the Optionee of a particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Optionee particular
situation.
Finally, if the Optionee is a citizen or resident (or is considered as such for
local law purposes) of a country other than the country in which he or she is
currently residing and/or working, or if the Optionee relocated to another
country after the grant of the Option, the notifications contained herein may
not be applicable to the Optionee in the same manner.


EE NQ Option 2020
Grant Plan: 20NER3  Page 8 of 23

--------------------------------------------------------------------------------



AUSTRIA
Notifications
Exchange Control Information. Austrian residents who hold securities (including
shares of Common Stock) or cash (including proceeds from the sale of such
shares) outside of Austria may be required to report certain information to the
Austrian National Bank if certain thresholds are exceeded. Specifically, if the
Optionee is an Austrian resident and holds securities outside of Austria,
reporting requirements will apply if the value of such securities exceeds (i)
€30,000,000 as of the end of any calendar quarter, or (ii) €5,000,000 as of
December 31. The deadline for filing the quarterly report is the 15th day of the
month following the end of the respective quarter. The deadline for filing the
annual report is January 31 of the following year.
Further, if Austrian residents hold cash in accounts outside of Austria, monthly
reporting requirements will apply if the aggregate transaction volume of such
cash accounts meets or exceeds €10,000,000. Specifically, if this threshold is
met, the movements and balances of all accounts must be reported monthly, as of
the last day of the month, on or before the 15th day of the following month.
BRAZIL
Terms and Conditions
Compliance with Law. By accepting the Options, the Optionee agrees to comply
with applicable Brazilian laws and to report and pay applicable Tax-Related
Items associated with the Options and the subsequent sale of shares of Common
Stock acquired under the Plan.
Labor Law Acknowledgement. By accepting the Options, the Optionee agrees that he
or she is (i) making an investment decision, (ii) the shares of Common Stock
will be issued to the Optionee only if the vesting conditions are met, and (iii)
the value of the underlying shares of Common Stock is not fixed and may increase
or decrease in value over the vesting period without compensation to the
Optionee.
Notifications
Exchange Control Information. Remittances of funds for the purchase of shares of
Common Stock under the Plan must be made through an authorized commercial bank
in Brazil.
Foreign Asset/Account Reporting Information. If the Optionee is a resident or
domiciled in Brazil, the Optionee will be required to submit an annual
declaration of assets and rights held outside of Brazil to the Central Bank of
Brazil if the aggregate value of such assets and rights is equal to or greater
than US$100,000. Assets and rights that must be reported include shares of
Common Stock acquired under the Plan. Brazilian residents should consult with
their personal tax advisor to determine their personal reporting obligations.
Tax on Financial Transaction (IOF). Payments to foreign countries and
repatriation of funds into Brazil (including payment of the exercise price and
proceeds from the sale) and the conversion of USD into BRL associated with such
fund transfers may be subject to Tax on Financial Transactions. It is the
Optionee’s responsibility to comply with any applicable Tax on Financial
Transactions arising from his or her participation in the Plan. The Optionee
should consult with his or her personal tax advisor for additional details.
CANADA
Terms and Conditions
EE NQ Option 2020
Grant Plan: 20NER3  Page 9 of 23

--------------------------------------------------------------------------------



Method of Exercising. Notwithstanding any provision of the Award or the Plan to
the contrary, the Optionee is prohibited from surrendering shares of Common
Stock that he or she already owns to pay the exercise price or any Tax-Related
Items in connection with the exercise of the Options. The Company reserves the
right to permit this method of payment depending upon the development of local
law.
Nature of Grant. The following provision replaces the second full paragraph of
Paragraph 8 of the Award:
For purposes of the Option, the Optionee’s termination of employment or service
shall be deemed to occur (regardless of the reason for such Separation from
Service, and whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Optionee is employed or rendering services,
or the terms of his or her employment or service agreement, if any) as of the
date that is the earliest of (i) the date of Separation from Service, (ii) the
date on which the Optionee receives a notice of Separation from Service, and
(iii) the date on which the Optionee is no longer actively providing services to
the Company, Affiliate or subsidiary, and shall not be extended by any period
following such day during which he or she is in receipt of or eligible to
receive any notice of Separation from Service, pay in lieu of notice of
Separation from Service, severance pay or any other payments or damages, whether
arising under statute, contract or common law. The Committee shall have
exclusive discretion to determine when the Optionee is no longer actively
providing services for purposes of the Options (including whether the Optionee
may still be considered to be providing services while on a leave of absence).
The following provisions apply if the Optionee resides in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Award, as well as any documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be draw up in English.
Consentement Pour Recevoir Des Informations en Anglais. Les parties
reconnaissent avoir exigé la rédaction en anglais de la convention, ainsi que de
tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés en
vertu de, ou liés directement ou indirectement, à la présente convention.
Data Privacy. The following provision supplements paragraph 14 of the Award:
The Optionee hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. The Optionee
further authorizes the Company, Affiliate and/or subsidiary to disclose and
discuss such information with their advisors. The Optionee also authorizes the
Company, Affiliate and/or subsidiary to record such information and to keep such
information in the Optionee’s employment file.
Notifications
Securities Law Information. The Optionee is permitted to sell the shares of
Common Stock acquired under the Plan through the designated broker appointed
under the Plan, provided the sale of shares takes place outside of Canada
through the facilities of a stock exchange on which the shares of Common Stock
are listed.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report to the tax authorities any foreign specified property held outside of
Canada (including Options and shares of Common Stock acquired under the Plan)
annually on form T1135 (Foreign Income Verification Statement) if the total
value of the foreign property exceeds C$100,000 at any time during the year.
Thus, if the C$100,000 cost threshold is exceeded by other foreign property held
by the Optionee, the Options must be reported (generally at nil cost). For
purposes of such reporting, shares of Common Stock acquired under the Plan may
be reported at their adjusted cost base. The adjusted cost basis of stock is
generally equal to the fair market value of the stock at the time of
acquisition; however, if the Optionee owns other stock (e.g., acquired under
other circumstances or at another time), the adjusted cost basis may
EE NQ Option 2020
Grant Plan: 20NER3  Page 10 of 23

--------------------------------------------------------------------------------



have to be averaged with the adjusted cost basis of the other stock. The
Optionee should consult his or her personal legal advisor to ensure compliance
with applicable reporting obligations.
CHINA
Terms and Conditions
The following terms and conditions apply only if the Optionee is subject to, as
determined by the Company in its sole discretion, the Circular on Issues
concerning Administration of Foreign Exchange Used for Domestic Individuals
Participating in the Equity Incentive Plan of Companies Listed Overseas
(“Circular 7”) issued by the State Administration of Foreign Exchange (“SAFE”).
Method of Exercising. Notwithstanding anything to the contrary in the Award or
the Plan, to facilitate compliance with exchange control laws in the People’s
Republic of China, the Optionee will be required to exercise the Option using a
cashless sell-all exercise method whereby all shares of Common Stock subject to
the exercised Option will be sold immediately upon exercise and the proceeds of
sale, less the exercise price, any Tax-Related Items withholding and broker’s
fees or commissions, will be remitted to the Optionee in accordance with any
applicable exchange control laws and regulations. The Optionee will not be
permitted to hold shares of Common Stock after exercise. The Company reserves
the right to provide additional methods of exercise to the Optionee depending on
the development of local law.
Immediate Sale Restriction. Notwithstanding any provision in the Plan or the
Award to the contrary, the Option, to the extent vested and exercisable upon
Separation from Service, must be exercised no later than three (3) months (or
other period of time determined by the Company or required by SAFE) following
the earlier of: (i) the termination of employment or service and (ii) the date
of the completion by the Company or the Employer of any required registrations
and approvals in China, including, without limitation, those required by SAFE,
provided that in no event shall the Option be exercised later than the
Expiration Date. If the Option is not exercised by the Optionee by the end of
this period, the Option shall be forfeited and cancelled. The Company reserves
the right to amend or impose additional requirements concerning the Optionee’s
exercise of Options upon termination of employment or service in accordance with
the Award and depending on the development of local law.
The Optionee also agrees to sign any agreements, forms and/or consents that may
be reasonably requested by the Company (or the designated broker) to effectuate
the exercise and immediate sale of the shares of Common Stock (including,
without limitation, as to the transfers of proceeds and other exchange control
matters noted below) and shall otherwise cooperate with the Company with respect
to such matters, provided that the Optionee shall not be permitted to exercise
any influence over and, when or whether the sales occur. The Optionee
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the shares of Common Stock at any particular price. Due
to currency exchange conversion rate fluctuation following the applicable
exercise date of the Option, the amount of proceeds ultimately distributed to
the Optionee may be more or less than the market value of the shares of Common
Stock on the applicable exercise date (which is the relevant amount for purposes
of calculating amounts necessary to satisfy applicable Tax-Related Items). The
Optionee understands and agrees that the Company is not responsible for any
amount of loss the Optionee may incur and the Company assumes no liability for
any fluctuations in the Common Stock value and/or any applicable exchange rate.
Upon the sale of the exercise and immediate sale of the shares of Common Stock,
the Company agrees to pay the cash proceeds from the sale (less any Tax-Related
Items, brokerage fees and commissions) to the Optionee in accordance with the
applicable exchange control laws and regulations, including but not limited to
the restrictions set forth in this Addendum for China below under “Exchange
Control Restrictions.”
Exchange Control Restrictions. The Optionee understands and agrees that the
Optionee will not be entitled to exercise the Option until appropriate SAFE
approvals are in place with respect to the Plan and Option. Optionee further
understands that upon a cashless exercise of the Option any cash payments or
proceeds must be immediately
EE NQ Option 2020
Grant Plan: 20NER3  Page 11 of 23

--------------------------------------------------------------------------------



repatriated to China to comply with local exchange control requirements. The
Optionee further understands that such repatriation of any cash payments or
proceeds may need to be effectuated through a special exchange control account
established by the Company or any subsidiary, and the Optionee hereby consents
and agrees that any payment or proceeds may be transferred to such special
account prior to being delivered to the Optionee.
Any payment or proceeds may be paid to the Optionee in U.S. dollars or local
currency at the Company’s discretion. If the payments or proceeds are paid to
the Optionee in U.S. dollars, the Optionee will be required to set up a U.S.
dollar bank account in China (if he or she does not already have one) so that
the payments or proceeds may be deposited into this account. If the payments or
proceeds are paid to the Optionee in local currency, the Company is under no
obligation to secure any particular exchange conversion rate and the Company may
face delays in converting the payments or proceeds to local currency due to
exchange control restrictions. The Optionee agrees to bear any currency exchange
conversion rate fluctuation risk between the time the cash proceeds are received
and the time the cash proceeds are distributed to the Optionee through the
special account described above.
The Optionee further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in China.
Notifications
Exchange Control Information. Residents of the People’s Republic of China may be
required to report to SAFE all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-residents of the People’s Republic of China.
DENMARK
Terms and Conditions
Danish Stock Option Act. In accepting the Options, the Optionee acknowledges
that he or she has received an Employer Statement translated into Danish, which
is being provided to comply with the Danish Stock Option Act. To the extent more
favorable to the Optionee and required to comply with the Stock Option Act, the
terms set forth in the Employer Statement will apply to the Optionee’s
participation in the Plan.
Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Paragraph 13 of the Award:
In accepting the Options, the Optionee acknowledges that he or she understands
and agrees that this grant relates to future services to be performed and is not
a bonus or compensation for past services.
Notifications
Exchange Control and Tax Reporting Information. The Optionee may hold shares of
Common Stock acquired under the Plan in a safety-deposit account (e.g., a
brokerage account) with either a Danish bank or with an approved foreign broker
or bank. If the Common Stock is held with a non-Danish broker or bank, the
Optionee is required to inform the Danish Tax Administration about the
safety-deposit account. For this purpose, the Optionee must file a Declaration V
(Erklaering V) with the Danish Tax Administration. Both the Optionee and the
bank/broker must sign the Declaration V. By signing the Declaration V, the
bank/broker undertakes an obligation, without further request each year not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the safety-deposit account. In the
event that the applicable broker or bank with which the safety-deposit account
is held does not wish to, or, pursuant to the laws of the country in question,
is not allowed to assume such obligation to report, the Optionee acknowledges
that he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account and any Common Stock acquired under the Plan
and held in such account to the Danish
EE NQ Option 2020
Grant Plan: 20NER3  Page 12 of 23

--------------------------------------------------------------------------------



Tax Administration as part of the Optionee’s annual income tax return. By
signing the Form V, the Optionee at the same time authorizes the Danish Tax
Administration to examine the account. A sample of the Declaration V can be
found at the following website: www.skat.dk/getFile.aspx?Id=47392.
In addition, when the Optionee opens a deposit account or a brokerage account
for the purpose of holding cash outside Denmark, the bank or brokerage account,
as applicable, will be treated as a deposit account because cash can be held in
the account. Therefore, the Optionee must also file a Declaration K (Erklaering
K) with the Danish Tax Administration. Both the Optionee and the bank/broker
must sign the Declaration K. By signing the Declaration K, the bank/broker
undertakes an obligation, without further request each year, not later than on
February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the deposit account. In the event that the applicable
financial institution (broker or bank) with which the account is held does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, the Optionee acknowledges that he or she is
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of the Optionee’s
annual income tax return. By signing the Declaration K, the Optionee at the same
time authorizes the Danish Tax Administration to examine the account. A sample
of Declaration K can be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.
Foreign Asset/Account Reporting Information. If the Optionee establishes an
account holding Common Stock or cash outside Denmark, the Optionee must report
the account to the Danish Tax Administration. The form which should be used in
this respect can be obtained from a local bank. Please note that these
obligations are separate from and in addition to the obligations described
above.
FINLAND
There are no country-specific provisions.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In the event that the
Optionee makes or receives a payment in excess of this amount, he or she must
report the payment to Bundesbank electronically using the “General Statistics
Reporting Portal” (“Allgemeines Meldeportal Statistik”) available via
Bundesbank’s website (www.bundesbank.de).
Data Protection. The Company and the Employer will at all times, in operating
and administering the Plan, adhere to the applicable data protection laws, in
particular the GDPR and the German Federal Data Protection Act and, if
applicable internal codes or policies applicable to them. The Recipient has
received from the Company or, if different, from his Employer, a privacy notice
according to Art.13, 14 GDPR describing the details on the processing of his
personal data in connection with the Plan. For the avoidance of doubt, the
Company and/or Employer is not processing any personal data of the Recipient on
the basis of the consent set out in paragraph 15 of this Award. If the Recipient
will be asked for his consent for specific data processing operations this will
be done by a separate declaration of consent.
HONG KONG
Terms and Conditions
Restrictions on Sale of Common Stock. Any shares of Common Stock received at
exercise is accepted as a personal investment. In the event that Options vest
and become exercisable within six (6) months of the award
EE NQ Option 2020
Grant Plan: 20NER3  Page 13 of 23

--------------------------------------------------------------------------------



grant, the Optionee agrees that he or she will not sell any shares of Common
Stock acquired prior to the six-month anniversary of the grant.
Notifications
Securities Law Information. WARNING: Neither the grant of the Options nor the
issuance of shares of Common Stock upon exercise constitutes a public offering
of securities under Hong Kong law and is available only to employees of the
Company or its affiliates. The Award, including the Addendum, the Plan and other
incidental communication materials distributed in connection with the Options
(i) have not been prepared in accordance with and are not intended to constitute
a “prospectus” for a public offering of securities under the applicable
securities legislation in Hong Kong, (ii) have not been reviewed by any
regulatory authority in Hong Kong, and (iii) are intended only for the personal
use of each eligible employee of the Company or its affiliates and may not be
distributed to any other person. If the Optionee has any questions regarding the
contents of the Award, including the Addendum or the Plan, the Optionee should
obtain independent professional advice.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for purposes of ORSO, then the
Recipient’s grant shall be void.
INDIA
The Optionee intending to remit money abroad for the purpose of acquisition of
options, should approach an Authorised Dealer Bank with request for remittance
on a prescribed form. The maximum amount that can be remitted in a given
financial year (i.e., April to March) is US$250,000. Further, to remit money, an
Optionee must have a Permanent Account Number (PAN) issued by the Indian income
tax department.
Alternatively, the Optionee will be required to exercise the Option using a
cashless sell-all exercise method whereby all shares of Common Stock subject to
the exercised Option will be sold immediately upon exercise and the proceeds of
sale, less the exercise price, any Tax-Related Items withholding and broker’s
fees or commissions, will be remitted to the Optionee in accordance with any
applicable exchange control laws and regulations.
The Company further reserves the right to provide additional methods of exercise
to the Optionee depending on the development of local law.
Notifications
Exchange Control Information. Due to exchange control restrictions in India,
Indian residents may be required to repatriate any proceeds from the sale of
shares of Common Stock acquired under the Plan to India within 90 days of sale
(in case of cash acquisition) and within 180 days of receipt of any dividends /
other lawful proceeds (or as prescribed under applicable Indian exchange control
laws as may be amended from time to time) and will not be able to use the
proceeds for any dividend reinvestment program.
Indian residents must obtain a foreign inward remittance certificate (“FIRC”)
from the bank where they deposit the funds and must maintain the FIRC as
evidence of the repatriation of funds in the event that the Reserve Bank of
India or the Employer requests proof of repatriation.
Foreign Account and Asset Reporting. Indian residents are required to declare
any foreign bank accounts and assets (including shares of Common Stock) on their
annual tax return. Indian residents should consult with their personal tax
advisor to determine their reporting requirements.
EE NQ Option 2020
Grant Plan: 20NER3  Page 14 of 23

--------------------------------------------------------------------------------



Withholding tax requirements: The Indian affiliate shall withhold appropriate
amount of income-tax from the salary of the Optionee, on year on year basis, as
may be required under the provisions of the Income-tax Act, 1961, on the value
of Options exercised by Indian Recipient.


ITALY
Terms and Conditions
Notwithstanding the foregoing Section 7 of this Plan, any remaining unexercised
option shall not be exercisable in case of Optionee’s termination of employment
due to just cause, justified subjective reasons or justified under the
applicable collective agreement, termination of the Company, closure of
production unit, abolition of the job position or other justified objective
reasons or resignation, as well as notice of transfer of the Company or branch
of business. The income deriving from the assignment of stock options to the
Optionee (i.e. the difference between the value of the shares at the time the
option is exercised, and the pre-established price paid by the Optionee) is
totally excluded from the base for contributions.
Withholding of taxes. Letter b) of Section 14 of the Plan is to be interpreted
as meaning that the Optionee may opt to dispose part of the shares deriving from
the Grant to obtain the funds to satisfy the withholding tax obligation of the
Italian Affiliate employing him/her. Such option is permitted only where the
wage payable to the Optionee by the Italian Affiliate employing him/her at the
time the Grant is taxable, is not sufficient to satisfy such withholding tax
obligation.
Data Privacy. The following provision replaces paragraph 14 of the Award in its
entirety:
The Optionee understands that the Company and any subsidiary may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address, email address and telephone number, date of
birth, social insurance, passport or other identification number (to the extent
permitted under Italian law), salary, nationality, job title, any shares of
stock or directorships held in the Company or any subsidiary, details of all
Options or other entitlement to common units or equivalent benefits granted,
awarded, canceled, exercised, vested, unvested or outstanding in the Optionee’s
favor, and that the Company and the Employer will process said data and other
data lawfully received from third parties (“Data”) for the exclusive purpose of
implementing, managing and administering the Optionee’s participation in the
Plan and complying with applicable laws, including community legislation.
The Optionee also understands that providing the Company with Data is necessary
to effectuate the Optionee’s participation in the Plan and that the Optionee’s
refusal to do so would make it impossible for the Company to perform its
contractual obligations and may affect the Optionee’s ability to participate in
the Plan. The controllers of Data processing are Ametek, Inc. with registered
offices at 1100 Cassatt Road, Berwyn, PA 19312, U.S.A., which is also the
Company’s representative in Italy for privacy purposes pursuant to the
Regulation (EU) 2016/679 (General Data Protection Regulation) and to Legislative
Decree no. 196/2003, as amended by Legislative Decree 101/2018.
The Optionee understands that Data will not be publicized, but it may be
accessible by the Employer as the privacy representative of the Company and
within the Employer’s organization by its internal and external personnel in
charge of processing such Data and the data processor (“Processor”). An updated
list of Processors and other transferees of Data is available upon request from
the Employer.
Furthermore, Data may be transferred to banks, other financial institutions, or
brokers involved in the management and administration of the Plan. The Optionee
understands that Data may also be transferred to the Optionee’s stock plan
service provider, Schwab Stock Plan Services, or such other administrator that
may be engaged by the Company in the future. The Optionee further understands
that the Company and/or any
EE NQ Option 2020
Grant Plan: 20NER3  Page 15 of 23

--------------------------------------------------------------------------------



subsidiary will transfer Data among themselves as necessary for the purpose of
the implementation, administration and management of the Optionee’s
participation in the Plan. The Data recipients may receive, possess, use,
retain, and transfer Data in electronic or other form, for the purpose of
implementing, administering, and managing the Optionee’s participation in the
Plan. The Optionee understands that these recipients may be acting as
controllers, Processors or persons in charge of processing, as the case may be,
according to applicable privacy laws, and that they may be located in or outside
the European Economic Area, such as in the United States or elsewhere, in
countries that do not provide an adequate level of data protection as intended
under Italian privacy law. Should the Company exercise its discretion in
suspending or terminating the Plan, it will delete Data as soon as it has
accomplished all the necessary legal obligations connected with the management
and administration of the Plan.
The Optionee understands that Data processing for the purposes specified in the
Award shall take place under automated or non-automated conditions, anonymously
when possible, and with confidentiality and security provisions, as set forth by
applicable laws, with specific reference to the Regulation (EU) 2016/679
(General Data Protection Regulation) and to Legislative Decree no. 196/2003, as
amended by Legislative Decree 101/2018. The processing activity, including the
transfer of Data abroad, including outside of the European Economic Area, as
specified in the Award does not require the Optionee’s consent thereto as the
processing is necessary for the performance of legal and contractual obligations
related to implementation, administration and management of the Plan. The
Optionee understands that, pursuant to chapter III of the Regulation (EU)
2016/679 (General Data Protection Regulation) and to the Legislative Decree no.
196/2003, as amended by Legislative Decree 101/2018, the Optionee has the right
at any moment to, without limitation, obtain information on Data held, access
and verify its contents, origin and accuracy, delete, update, integrate,
correct, block or stop, for legitimate reason, the Data processing by contacting
the Optionee’s local human resources representative. Finally, the Optionee is
aware that Data will not be used for direct marketing purposes.
Grant Terms Acknowledgement. By accepting the Options, the Optionee acknowledges
having received and reviewed the Plan and the Award, in their entirety and fully
understands and accepts all provisions of the Plan and the Award. The Optionee
further acknowledges that he or she has specifically read and expressly approves
the following provisions of the Award: paragraphs 3, 12, 20 and 24.
Notifications
Foreign Asset/Account Reporting Information. Individuals fiscally resident in
Italy who, during the fiscal year, hold investments abroad - including foreign
financial assets (e.g., cash, bank accounts, shares, stock options under certain
conditions, etc.) - which may generate income taxable in Italy, are required to
report such investments on their annual tax returns in a specific schedule (“RW
Schedule”) or to file the same schedule separately if no tax return is due.
Under certain conditions, the same reporting obligations may apply to
individuals fiscally resident in Italy who, even if they do not hold directly
the investments abroad, can be considered as beneficial owners of the
investments pursuant to Italian anti-money laundering provisions.
Failure to comply these reporting obligations, may trigger significant
penalties.
Foreign Asset Tax Information. The value of financial assets held outside of
Italy (including shares) by individuals fiscally resident in Italy is subject to
a foreign asset tax at a 0,2% rate. The taxable amount will be the value of the
financial assets at the end of the calendar year (or at the end of the period of
ownership).
JAPAN
Notifications
Exchange Control Information. If the Optionee acquires shares of Common Stock
valued at more than ¥100,000,000 in a single transaction, he or she must file a
Securities Acquisition Report with the Ministry of
EE NQ Option 2020
Grant Plan: 20NER3  Page 16 of 23

--------------------------------------------------------------------------------



Finance through the Bank of Japan within 20 days of (i) the share acquisition
date or (ii) the payment date of the exercise price of the Options, whichever
comes later.
In addition, if the Optionee pays more than ¥30,000,000 (or an equivalent amount
in another currency) in a single transaction for the purchase of shares of
Common Stock upon exercising the Options, the Optionee must file a Payment
Report with the Ministry of Finance through the Bank of Japan (i) within 10 days
(or 20 days if the Optionee makes a filing through a designated online system)
of the relevant payment date if such payment is made through banks licensed in
Japan or funds transfer service providers registered in Japan, or (ii) by the
20th date of the month immediately following the month during which the relevant
payment date falls if such payment is made otherwise than by (i) above. To make
a filing through the abovementioned online system, a prior application to the
Bank of Japan is necessary.
Please note that a Payment Report is required independently from a Securities
Acquisition Report; therefore, the Optionee must file both a Payment Report and
a Securities Acquisition Report if the total amount paid in a single transaction
for exercising the Options and purchasing shares of Common Stock exceeds
¥100,000,000 (or an equivalent amount in another currency).
Foreign Asset/Account Reporting Information. Japanese residents (excluding those
classified as “non-permanent residents”) who hold assets outside of Japan with
an aggregate value exceeding ¥50,000,000 (as of December 31 each year) are
required to comply with annual tax reporting obligations with respect to such
assets (the reporting deadline is March 15 of the following year). Japanese
residents are advised to consult with their personal tax advisors to ensure that
they are properly complying with applicable reporting requirements.
KOREA
Notifications
Exchange Control Information. In the event that the Optionee remits funds out of
Korea in connection with the exercise of Options, such remittance must be
“confirmed” by a foreign exchange bank in Korea. In order to receive the
confirmation, the Optionee will likely be required to submit documents
evidencing the nature of the remittance to the bank handling the remittance in
Korea together with the confirmation application, including a copy of the Award,
the Plan, the Optionee’s certificate of employment with the Employer and any
other information requested by the bank. No bank confirmation is necessary if no
funds are remitted out of Korea in connection with the exercise of the Option
(e.g., if the Optionee pays the exercise price using funds already outside of
Korea or a cashless exercise method).
In addition, exchange control laws require Korean residents who realize
US$500,000 or more from the sale of shares of Common Stock in a single
transaction to repatriate the proceeds to Korea within three years of the sale.
However, this repatriation requirement likely does not apply to the sale of
shares of Common Stock on or after July 18, 2017. The Optionee should consult
with his or her personal legal advisor to determine whether the Optionee will be
required to repatriate proceeds from the sale of shares of Common Stock back to
Korea.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority, and file a report with respect to such
accounts if the value of such accounts exceeds KRW 500 million (or any
equivalent amount in foreign currency) on any month-end date during a calendar
year. Korean residents should consult with their personal tax advisor to
determine their personal reporting obligations
MALAYSIA
Notifications
EE NQ Option 2020
Grant Plan: 20NER3  Page 17 of 23

--------------------------------------------------------------------------------



Securities Law Information. For the avoidance of doubt, the grant of Option
pursuant to the Plan is made to and shall be accepted by only employees of the
Company and shall not in any way be construed to be an offer of securities to a
third party. As such, the same is not required to be approved by the Securities
Commission Malaysia and the Award has not been and will not be registered with
the Securities Commission Malaysia as a prospectus pursuant to the Capital
Markets and Services Act 2007 (Act 671) of Malaysia.
MEXICO
Terms and Conditions
Acknowledgement of the Award. By accepting the Options, the Optionee
acknowledges that he or she has received a copy of the Plan and the Award,
including this Addendum, which he or she has reviewed. The Optionee further
acknowledges that he or she accepts all the provisions of the Plan and the
Award, including this Addendum. The Optionee also acknowledges that he or she
has read and specifically and expressly approves the terms and conditions set
forth in paragraph 13 of the Award, which clearly provides as follows:
(1) The Optionee’s participation in the Plan does not constitute an acquired
right;
(2) The Plan and the Optionee’s participation in it are offered by the Company
on a wholly discretionary basis;
(3) The Optionee’s participation in the Plan is voluntary; and
(4) The Company and its subsidiaries are not responsible for any decrease in the
value of any shares of Common Stock acquired under the Plan.
Labor Law Acknowledgement and Policy Statement. By accepting the Options, the
Optionee acknowledges that the Company, with registered offices at 1100 Cassatt
Road, Berwyn, PA 19312, U.S.A., is solely responsible for the administration of
the Plan. The Optionee further acknowledges that his or her participation in the
Plan, the grant of Options and any acquisition of shares of Common Stock under
the Plan do not constitute an employment relationship between the Optionee and
the Company because the Optionee is participating in the Plan on a wholly
commercial basis. Based on the foregoing, the Optionee expressly acknowledges
that the Plan and the benefits that he or she may derive from participation in
the Plan do not establish any rights between the Optionee and the Employer and
do not form part of the employment conditions and/or benefits provided by the
Employer, and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of the Optionee’s
employment.
The Optionee further understands that his or her participation in the Plan is
the result of a unilateral and discretionary decision of the Company and,
therefore, the Company reserves the absolute right to amend and/or discontinue
the Optionee’s participation in the Plan at any time, without any liability to
the Optionee.
Finally, the Optionee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its parent, subsidiaries, branches, representation
offices, stockholders, officers, agents or legal representatives, with respect
to any claim that may arise.
Spanish Translation
Reconocimiento del Convenio de Concesión. Al aceptarlas Opciones, el Titular
reconoce que ha recibido y revisado una copia del Plan y del Convenio,
incluyendo este Apéndice. Además, el Titular reconoce y acepta todas las
disposiciones del Plan y del Convenio, incluyendo este Apéndice. El Titular
también reconoce que ha leído y
EE NQ Option 2020
Grant Plan: 20NER3  Page 18 of 23

--------------------------------------------------------------------------------



aprobado de forma expresa los términos y condiciones establecidos en el párrafo
13 del Convenio, que claramente establece lo siguiente:
(1) La participación del Titular en el Plan no constituye un derecho adquirido;
(2) El Plan y la participación del Titular en lo mismo es ofrecido por la
Compañía de manera completamente discrecional;
(3) La participación del Titular en el Plan es voluntaria; y
(4) La Compañía y sus Corporaciones Subsidiaras no son responsables por ninguna
disminución en el valor de las Acciones Comunes(en Inglés, “PRSU Shares”)
adquiridas en virtud del Plan.
Reconocimiento del Derecho Laboral y Declaración de la Política. Al aceptar el
las Opciones, el Titular reconoce que la Compañía, con domicilio social en 1100
Cassatt Road, Berwyn, PA 19312, E.U.A., es la única responsable de la
administración del Plan. Además, el Titular reconoce que su participación en el
Plan, la concesión de las Opciones y cualquier adquisición de Acciones Comunes
en virtud del Plan no constituyen una relación laboral entre el Titular y la
Compañía, en virtud de que el Titular está participando en el Plan sobre una
base totalmente comercial. Por lo anterior, el Titular expresamente reconoce que
el Plan y los beneficios que puedan derivarse de su participación no establecen
ningún derecho entre el Titular y el Empleador y que no forman parte de las
condiciones de trabajo y/o beneficios otorgados por el Empleador, y cualquier
modificación del Plan o la terminación del mismo no constituirá un cambio o
modificación de los términos y condiciones en el empleo del Titular.
Además, el Titular comprende que su participación en el Plan es el resultado de
una decisión discrecional y unilateral de la Compañía, por lo que la misma se
reserva el derecho absoluto de modificar y/o suspender la participación del
Titular en el Plan en cualquier momento, sin responsabilidad alguna al Titular.
Finalmente, el Titular manifiesta que no se reserva acción o derecho alguno que
origine una demanda en contra de la Compañía por cualquier indemnización o daño
relacionado con las disposiciones del Plan o de los beneficios otorgados en el
mismo, y en consecuencia el Titular libera de la manera más amplia y total de
responsabilidad a la Compañía, su padre y sus subsidiarias, sucursales, oficinas
de representación, accionistas, directores, agentes y representantes legales con
respecto a cualquier demanda que pudiera surgir.
NETHERLANDS
Regulatory
The Option is not transferable and is not deemed to qualify as an offering of
securities in the Netherlands within the meaning of the Prospectus Regulation
((EU) Regulation 2017/1129). To the extent that a supervisory body would qualify
the offering of the Options or its underlying securities as an offering of
securities within the meaning of the Prospectus Regulation, such offering will
only be made in reliance of Article 1(4) of the Prospectus Regulation provided
that no such offering of securities shall require Ametek, Inc. to publish a
prospectus pursuant to Article 3 of the Prospectus Regulation.
Employment
For the purposes of paragraph 7 of this Option, the words “sixty-five (65)”
shall be replaced with “old-age state benefits age”.
Data protection
The Company and the Employer the Employer shall at all times, in operation and
administrating the Plan, act in the accordance with the EU General Data
Protection Regulation (2016/679) (“GDPR”), Dutch data protection
EE NQ Option 2020
Grant Plan: 20NER3  Page 19 of 23

--------------------------------------------------------------------------------



legislation and all other laws and regulations relating to the processing of
personal data and privacy. Where required under applicable law, the Optionee
shall be informed about such processing of personal data and privacy by means of
a privacy statement.
For the avoidance of doubt, the Company and/or Employer shall not process
personal data of the Optionee on the basis of consent as set out in Article 15
of the Award.
SINGAPORE
Terms and Conditions
Sale Restriction. The Optionee agrees that any shares of Common Stock acquired
pursuant to the Options will not be offered for sale in Singapore prior to the
six-month anniversary of the grant date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”).
Notifications
Securities Law Information. The grant of the Options is being made under the
“Qualifying Person” exemption under section 273(1)(i) of the SFA under which it
is exempt from the prospectus and registration requirements and is not made with
a view to the underlying shares of Common Stock being subsequently offered for
sale to any other party. The Plan has not been and will not be lodged or
registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors of a Singapore subsidiary are
subject to certain notification requirements under the Singapore Companies Act.
The CEO and directors must notify the Singapore subsidiary in writing of an
interest (e.g., Options, shares of Common Stock, etc.) in the Company or any
related company within two business days of (i) its acquisition or disposal,
(ii) any change in a previously disclosed interest (e.g., upon vesting of the
Options or when shares of Common Stock acquired under the Plan are subsequently
sold), or (iii) becoming the CEO/a director.
SERBIA
Notifications
Securities Law Information. The grant of Options is not subject to the
regulations concerning public offers and private placements under the Law on
Capital Markets.
Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions, Serbian residents may freely acquire shares of Common Stock under
the Plan; however, the National Bank of Serbia generally requires residents to
report the acquisition of such shares of Common Stock, the value of the shares
of Common Stock at exercise and, on a quarterly basis, any changes in the value
of the underlying shares of Common Stock. The Optionee should consult with a
personal legal advisor to determine his or her reporting obligations upon the
acquisition of shares of Common Stock under the Plan as such obligations are
subject to change based on the interpretation of applicable regulations by the
National Bank of Serbia.


EE NQ Option 2020
Grant Plan: 20NER3  Page 20 of 23

--------------------------------------------------------------------------------



SWEDEN


Terms and Conditions


Data Privacy The following provisions shall apply in addition to Paragraph 14 of
the Award:

The Optionee understands that the Company, the Employer and other subsidiary of
the Company (the “Controller”) may hold certain personal information about the
Optionee, including, but not limited to, the Optionee’s name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
shares or directorships held in the Company, details of all Options or any other
entitlement to Company Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.


The Optionee understands that Data may be transferred to Schwab Stock Plan
Services, which may assist the Company (presently or in the future) with the
implementation, administration and management of the Plan. In addition, the
Controller may disclose the Optionee’s Data to supervisory authorities, judicial
bodies and other parties in accordance with applicable law. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, subject to appropriate safeguards, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Optionee’s country. The Optionee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative.


The legal basis for such processing and/or transfer of the Optionee’s Data is
that such being necessary for purposes of implementing, administering and
managing the Optionee’s participation in the Plan.


The Optionee authorizes the Company, and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan or as long as required by
applicable law. The Optionee understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments, erasure, restriction or transfer of Data, in
any case without cost, by contacting in writing his or her local human resources
representative. If the Optionee requests erasure, restriction or otherwise
regarding his or her Data, the Optionee will not be able to participate in the
Plan and the Company would not be able to grant the Options or other equity
awards to the Optionee or administer or maintain such awards. Therefore, the
Optionee understands that such request may affect the Optionee’s ability to
participate in the Plan. For more information on the consequences hereof, the
Optionee understands that he or she may contact his or her local human resources
representative.


The Optionee also has the right to file a complaint with the Swedish Data
Protection Authority (Sw. Datainspektionen), if the Optionee finds that the
Controller processes the Optionee’s Data incorrectly.


SWITZERLAND
Terms and Conditions
Labor Law Acknowledgement (to be signed by Employee).
•The Employee agrees to participate in the Omnibus Incentive Compensation Plan
(the “Plan”) sponsored by AMETEK, INC.
EE NQ Option 2020
Grant Plan: 20NER3  Page 21 of 23

--------------------------------------------------------------------------------



•The Employee expressly acknowledges that the contractual party to the Plan is
AMETEK, Inc. and that participation in the Plan, the grant of Options and any
acquisition of shares of Common Stock under the Plan do not constitute an
employment relationship between the Employee and AMETEK, INC.
•The Employee is aware of and accepts Paragraph 24 of the Award which states
that the Award is governed by the laws of the State of Delaware and that place
of jurisdiction is Chester County, or the federal courts for the United States
for the District of Pennsylvania.
Place:
Date:




___________________________________________
Name of Swiss Employee:




Notifications
Securities Law Information. The Options are not intended to be publicly offered
in or from Switzerland. Because the offer of Options is considered a private
offering and because securities that employers or affiliated companies offer or
allocate to current or former members of the board of directors or management
board or their employees are exempt, it is not subject to registration in
Switzerland. Neither this document nor any materials relating to the Options
constitutes a prospectus as such term is understood pursuant to articles 35 et
seqq. of the Swiss Financial Services Act or article 652a of the Swiss Code of
Obligations, and neither this document nor any other materials relating to the
Options may be publicly distributed nor otherwise made publicly available in
Switzerland. Neither this document nor any other offering or marketing materials
relating to the Options has been filed with, approved or supervised by any Swiss
regulatory authority (in particular, the Swiss Financial Supervisory Authority
(“FINMA”) or any reviewing body licensed by FINMA).




EE NQ Option 2020
Grant Plan: 20NER3  Page 22 of 23

--------------------------------------------------------------------------------



SPECIAL NOTICE FOR EMPLOYEES IN DENMARK
EMPLOYER STATEMENT


Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Stock Option Act”), you are entitled to receive the following information
regarding participation in the Ametek, Inc. 2020 Omnibus Incentive Compensation
Plan (the “Plan”) in a separate written statement.
This statement contains only the information mentioned in the Stock Option Act,
while the other terms and conditions of your stock option (“Option”) grant are
described in detail in the Plan, Non-Qualified Option Award for Global
Recipients (the “Award”) and the applicable country-specific supplement, which
have been made available to you.
1. Date of grant
The grant date of your Options is the date that the Company approved a grant for
you, which is set forth in the Award.
2. Terms or conditions for grant of option grant
        Only persons identified in Section 6 of the Plan are eligible to
participate in the Plan. The grant of Options under the Plan is offered at the
sole discretion of the Company and is intended to achieve the purposes
identified in Section 1 of the Plan, including (among other things) encouraging
share ownership in the Company by employees of the Company and any parents and
subsidiaries that exist now or in the future. The Company may decide, in its
sole discretion, not to make any Option grants to you in the future. Under the
terms of the Plan, the Award and the applicable country-specific supplement, you
have no entitlement or claim to receive future Option grants or awards in lieu
of Options.
3. Exercise Date or Period
        Generally, the Options will vest and become exercisable over a number of
years, and subject to criteria, as provided in your Award.
4. Exercise Price
        During the exercise period, the Options can be exercised to purchase
shares of Common Stock at a price determined by the Committee and set forth in
the Award, which may not be less than 100% of the Fair Market Value of the
Common Stock on the date the Option is granted, as determined in accordance with
the Plan.
5. Your rights upon termination of employment
The treatment of your Options upon termination of employment will be determined
under Sections 4 and 5 of the Stock Option Act unless the terms contained in the
Plan, the Award and the applicable country-specific supplement are more
favorable to you than Sections 4 and 5 of the Stock Option Act.
6. Financial aspects of participating in the Plan
        The grant of Options has no immediate financial consequences for you.
The value of the Options is not taken into account when calculating holiday
allowances, pension contributions or other statutory consideration calculated on
the basis of salary.
        Shares of stock are financial instruments and investing in stock will
always have financial risk. The future value of Company shares is unknown and
cannot be predicted with certainty.


AMETEK, INC.
1100 Cassatt Road
Berwyn, PA 19132
U.S.A.






EE NQ Option 2020
Grant Plan: 20NER3  Page 23 of 23